Citation Nr: 0025029	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-00 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of chondromalacia of the left knee.

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.       

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (the RO).  

In an April 1973 rating decision, service connection was 
established for chondromalacia of the right knee.  A 
noncompensable disability evaluation was assigned.  In a June 
1973 rating decision, the RO granted service connection for 
residuals of chondromalacia of the left knee and assigned a 
noncompensable evaluation.  A January 1974 rating decision 
assigned a 10 percent evaluation for each knee disability.   

As will be discussed below, the veteran appeared and 
presented testimony at a Central Office Board hearing before 
the undersigned Board member in June 2000.  At the hearing 
before the Board, the veteran's representative stated that 
the veteran's service-connected left and right knee 
disabilities have caused the veteran to lose wages and the 
veteran was not able to sustain the work he was doing because 
of the knee disabilities.  [June 2000 hearing transcript, 
page 3].  It appears that the representative may have raised 
the issue of entitlement to an extraschedular evaluation for 
the service-connected residuals of chondromalacia of the 
right and left knee.  Cf. EF v. Derwinski, 1 Vet. App. 324, 
326 (1991) [VA's statutory duty to assist means that VA must 
liberally read all documents or oral testimony submitted to 
include all issues presented]; Douglas v. Derwinski, 2 Vet. 
App. 103, 109 (1992) [VA is obligated to consider all issues 
reasonably inferred from the evidence of record].  The Board 
cannot address this issue in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38  C.F.R. § 3.321.  See also VAOPGCPREC 6-96 
(August 16, 1996).  The matter is accordingly referred to the 
RO for appropriate action.  

In August 2000, the veteran submitted additional documentary 
evidence, which was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. 20.1304 (1999).  This 
additional evidence has been associated with the claims 
folder and will be described below. 


FINDINGS OF FACT

1.  The service-connected residuals of chondromalacia of the 
left knee are principally manifested by subjective complaints 
of pain and instability with objective findings of slight 
limitation of flexion, mild tenderness of the knee joint, and 
mild swelling, which is productive of slight impairment; 
there is evidence of degenerative changes of the posterior 
horn in the medical meniscus of the left knee which is 
substantiated by Magnetic Resonance Imaging.  

2.  The service-connected residuals of chondromalacia of the 
right knee are principally manifested by subjective 
complaints of pain and instability with objective findings of 
slight limitation of flexion, which is productive of slight 
impairment.   


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of chondromalacia of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5257 (1999).  

2.  The assignment of a separate 10 percent evaluation for 
degenerative arthritis of the left knee is warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (1999).

3.  The criteria for a disability evaluation in excess of 10 
percent for residuals of chondromalacia of the right knee 
have not been met.  38 U.S.C.A. § 1155; (West 1991) 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to disability ratings in 
excess of the currently assigned 10 percent for residuals of 
chondromalacia of both knees.  In the interest of clarity, 
the Board will first review the law and regulations and the 
factual background, and then analyze the issues on appeal.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability, a 10 percent disability 
evaluation requires slight impairment of the knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999). 

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 
38 C.F.R. § 4.6 (1999).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1999). 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1999).

The Schedule provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 
C.F.R. § 4.71, Plate II (1999).  

Pursuant to Diagnostic Code 5003 [degenerative arthritis], 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved. 
In the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1999).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (1999).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1999).  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
[Diagnostic Code] 5257, the veteran must also have limitation 
of motion under [Diagnostic Code] 5260 or [Code] 5261 in 
order to obtain a separate rating for arthritis. If the 
veteran does not at least meet the criteria for a zero- 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

A subsequent VA General Counsel opinion, VAOPGCPREC 9-98 
(August 14, 1998), indicated in a footnote that "[a] separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59..." under the 
holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).   
VAOGCPREC 9-98 held that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed. Cir. 1997).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (1999). 

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion." Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service medical records disclose complaints of 
pain.  Bilateral chondromalacia patella was diagnosed.  
February 1973 X-rays of both knees were unremarkable.  X-ray 
examination of the knees in August 1978 and April 1990 was 
normal.  No arthritic changes were noted.  

A December 1996 VA examination report indicates that veteran 
reported that he had difficulty with his knees, particularly 
on the cold days.  He stated that he had a lot of pain in 
both joints, with greater pain in the left knee.  He 
indicated that the left knee occasionally swelled up 
depending on how much activity he has during the course of 
the day.  He had difficulty with inclines and he experienced 
quite a bit of pain with his current occupational duties, 
which included inspecting railroad track.  He was taking 
multiple pain medications, including Percodan.  

Examination revealed that range of motion of the left knee 
was full extension and flexion to 95 degrees.  There was mild 
tenderness in the knee joint and mild swelling of the left 
knee.  Range of motion of the right knee was full extension 
and flexion to 110 degrees.  There was no instability of the 
joint.  The diagnosis was bilateral chondromalacia.  The 
examiner stated that the knee disability made the veteran 
more prone to excessive fatigability; at that time, there was 
no evidence of incoordination.  

A June 1998 VA examination report indicates that the veteran 
had complaints of pain, weakness, stiffness, swelling, 
instability, and fatigability of both knees.  It was noted 
that the veteran took Percodan at least once a day which 
helped his knees without side effects.  The veteran reported 
having episodes of flare-ups related to excessive walking or 
climbing steps.  He described the flare-ups as moderate in 
nature and the flare-ups frequently varied with activity.  
The duration of the episodes lasted one day.  Rest and 
medication helped the episodes.  The examiner stated that 
there was an additional 25 percent limitation of motion as 
well as significant pain causing impairment.  The veteran 
wore knee braces for support.  It was noted that the veteran 
lost his job seven months earlier because walking on the 
ballast caused significant discomfort of his knee.  He was 
unable to indulge in sports in any significant capacity at 
this time because of his knees.  

Physical examination revealed that both knees extended to 
zero degrees.  The right knee flexed to 90 degrees before the 
veteran experienced significant pain.  The left knee flexed 
to 120 degrees.  Both knee joints demonstrated an absence of 
posterior and anterior drawers signs.  There was no laxity of 
the knees.  There was a negative McMurray's test.  X-ray 
examination was unremarkable.  The diagnosis was 
chondromalacia of both knees with residuals as noted.  There 
was no instability noted.    

An April 1998 VA treatment record indicates that the veteran 
had complaints of bilateral knee pain. 

At a hearing before the Board in June 2000, the veteran 
stated that he wore knee braces because his knees gave out on 
him.  [June 2000 hearing transcript, page 4].   He indicated 
that he was limited in the activities he could do.  [page 5].  
He had knee pain pretty much every day; he took pain 
medication at least 2 or 3 times a week.  [page 5].  The 
veteran indicated that he had instability in both knees; his 
knees gave out on him when walking.  [page 5].

A July 2000 report of Magnetic Resonance Imaging (MRI) of the 
left knee, which as indicated in the Introduction was 
submitted with a waiver of RO consideration under 38 C.F.R. 
§ 20.1304, reflects a diagnosis of patellofemoral chondral 
defect.  The report further indicates that degenerative type 
changes were present within the posterior horn of the medial 
meniscus.  The ligaments were intact.  No significant joint 
effusion was identified.  


Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to increased disability ratings for the service-
connected knee disabilities is well grounded within the 
meaning of the statutes and judicial construction.  See 38 
U.S.C.A. § 5107(a) (West 1991).  When a veteran claims that 
he has suffered an increase in disability, or that the 
symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 11 Vet. 
App. 405, 409 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to each 
claim.  See 38 U.S.C.A. § 5107(a).  The veteran has been 
provided with VA examinations in December 1996 and June 1998.  
He has had a full opportunity to present evidence and 
argument in support of this claim, including presenting 
personal testimony at a hearing at the Board in June 2000 and 
submitting additional medical evidence thereafter.    

One the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 


Discussion

The Board will address each issue in turn.

Residuals of chondromalacia of the left knee

Schedular considerations

The RO has rated the veteran's residuals of chondromalacia of 
the left knee, by analogy, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 [other impairment of knee].  See 
38 C.F.R. § 4.20.  The RO assigned a 10 percent evaluation to 
the left knee disability.   

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's left knee symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5257.  As will be discussed below, the 
evidence of record shows that the veteran has impairment of 
the left knee which is manifested by a patellofemoral 
chondral defect, pain with motion, and limitation of motion.  
The veteran has complaints of instability and locking and he 
wears a knee brace.  The Board finds that Diagnostic Code 
5257 is most appropriate and has not identified a diagnostic 
code which is more appropriate; nor has the veteran.

Rating under Diagnostic Code 5257

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the service-connected residuals of chondromalacia 
of the left knee under the provisions of Diagnostic Code 
5257.  

The medical evidence of record demonstrates that there are 
objective findings of slight limitation of flexion, mild 
tenderness of the left knee and mild swelling.  The veteran 
has complaints of pain with motion and locking and giving way 
of the left knee.  He also has complaints of instability in 
the left knee.  However, there were no objective findings of 
knee instability upon VA examination in 1996 and 1998.  

The Board notes that the medical evidence of record shows 
that the veteran wore a brace on the left knee.  However, 
there are no objective findings of any significant left knee 
instability, laxity or subluxation.  

The Board has also taken into consideration the veteran's 
hearing testimony and other statements to the effect that his 
knee is unstable and that such instability caused him to lose 
his job.  However, the objective medical evidence of record, 
including X-ray and MRI studies, indicates that the veteran's 
left knee is slightly impaired by his service-connected 
disability.  Specifically, the clinical findings have 
demonstrated no instability or laxity and full or close to 
full ranges of motion of the knee.  The Board places greater 
weight of probative value on the objective medical evidence, 
which includes two VA examination reports and a private MRI 
study.     

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service connected residuals of chondromalacia of 
the left knee, because the evidence does not demonstrate that 
the veteran's disability is manifested by moderate or severe 
impairment.  The objective evidence, which has been reviewed 
above, shows only slight impairment of the knee.

Consideration of VAOPGCPREC 23-97 and VAOPGCPREC 9-98

Review of the record reveals that a July 2000 MRI of the left 
knee detected degenerative type changes in the posterior horn 
of the medial meniscus.  Therefore, the Board will consider 
whether a separate evaluation is warranted for arthritis of 
the left knee in addition to the 10 percent evaluation 
assigned under Diagnostic Code 5257.   

In VAOPGCPREC 23-97, VA General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257, and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261 pertaining to limitation of 
motion, separate evaluations may be assigned for arthritis 
with limitation of motion and for instability.  Normal 
flexion and extension of a knee is from 0 to 140 degrees.  
See  38 C.F.R. § 4.70, Plate II.  Pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5260, flexion limited to 60 degrees is 
rated as zero percent disabling and limitation of flexion 
above 60 degrees is not compensable.  Similarly, pursuant to 
38 C.F.R. 4.71a, Diagnostic Code 5261, extension limited to 5 
percent is rated as zero percent disabling and limitation of 
flexion less than 5 degrees is not ratable.

The most recent medical evidence of record consists of the VA 
examination in June 1998.  The VA examination report 
indicates that the veteran's range of motion of the left knee 
was zero degrees to 120 degrees.  Range of motion testing 
upon VA examination in December 1996 was zero degrees to 95 
degrees.  It is clear that the medical evidence of record 
shows that the veteran is able to flex his left knee well 
beyond 60 degrees and that there is no limitation of 
extension.  Thus, the Board thus concludes that although the 
veteran is experiencing some limitation of motion, pursuant 
to objective medical evidence of record, such limitation does 
not meet the objective criteria for a noncompensable 
evaluation under Diagnostic Codes 5260 and 5261.  
Accordingly, the Board concludes that an additional 
disability rating for arthritis is not warranted for 
limitation of motion due to arthritis of the left knee.   See 
VAOPGCPREC 23-97.

The Board has also considered whether additional disability 
as contemplated under VAOGCPREC 9-98 and 38 C.F.R. § 4.59 has 
been demonstrated.  Review of the record reveals that the 
veteran has functional loss of the left knee due to pain.  
The June 1998 VA examination report indicates that the 
veteran had complaints of pain with motion in the left knee.  
It was noted that the veteran took Percodan for the pain.  
The examiner stated that there was a 25 percent limitation of 
motion as well as significant pain causing impairment.  The 
veteran reported that he was unable to engage in sports in 
any significant capacity at this time because of his knees.  
The December 1996 VA examination report indicates that the 
examiner noted that the veteran's knee disability made him 
more prone to excessive fatigability.  The Board believes 
that the findings identified in 1996 and 1998 are indicative 
of additional disability of the left knee, characterized as 
functional loss due to pain, as contemplated under VAOGCPREC 
9-98 and 38 C.F.R. § 4.59.  Accordingly, the assignment of a 
separate 10 percent evaluation for degenerative joint disease 
of the left knee under Diagnostic Code 5003 is granted. 

DeLuca considerations

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

However, in this case, where the diagnostic code under which 
the veteran is rated, 38 C.F.R. § 4.71, Diagnostic Code 5257, 
is not predicated on loss of range of motion, §§ 4.40, 
4.45,and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996). 

Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected residuals of chondromalacia of the 
left knee is not warranted under Diagnostic Code 5257 for the 
reasons and bases described above.  A separate 10 percent 
disability evaluation is warranted for degenerative arthritis 
of the left knee under Diagnostic Code 5003.  The benefit 
sought on appeal is granted to that extent.   

Residuals of chondromalacia of the right knee

Schedular considerations

The RO has rated the veteran's residuals of chondromalacia of 
the right knee, by analogy, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 [other impairment of knee].  See 
38 C.F.R. § 4.20.  The RO assigned a 10 percent evaluation to 
the right knee disability.   

The Board finds that the veteran's right knee symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5257.  As will be discussed below, the 
evidence of record shows that the veteran has impairment of 
the right knee which is manifested by pain with motion and 
slight limitation of flexion.  The veteran had complains of 
instability and locking.  He wore a knee brace.  The Board 
finds that Diagnostic Code 5257 is most appropriate and has 
not identified a diagnostic code which is more appropriate.  
Butts, supra; Tedeschi, supra.  

Rating under Diagnostic Code 5257

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the service-connected residuals of chondromalacia 
of the right knee under the provisions of Diagnostic Code 
5257.  

The medical evidence of record demonstrates that the 
veteran's right knee disability is productive of no more than 
slight impairment.  There are objective findings of slight 
limitation of flexion.  The veteran has complaints of pain 
with motion and locking and giving way of the right knee.  He 
also has complaints of instability in the right knee.  
However, there were no objective findings of knee instability 
upon VA examination in 1996 and 1998.  The Board notes that 
the medical evidence of record shows that the veteran wore a 
brace on the right knee.  However, there are no objective 
findings of any right knee instability, laxity, or 
subluxation.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service connected residuals of chondromalacia of 
the right knee, because the evidence does not demonstrate 
that the veteran's disability is manifested by moderate or 
severe impairment.  The objective evidence shows only slight 
impairment of the knee.

Potential application of other diagnostic codes

The Board has explored the possibility of rating the 
veteran's right knee disability under a different diagnostic 
code.  The veteran's right knee disability may also be rated 
under Diagnostic Codes 5260 or 5261, which rate limitation of 
motion of the leg.  In applying the law to the existing 
facts, the Board finds that a disability evaluation in excess 
of 10 percent is not warranted under Diagnostic Codes 5260 
and 5261 for limitation of motion of the left knee.  

There is no medical evidence supporting a finding of 
limitation of extension to 10 degrees or more.  Extension of 
the right knee was normal.  There is no medical evidence 
supporting a finding of limitation of flexion to 30 degrees 
or less.  Flexion of the veteran's right knee ranged from 90 
to 110 degrees.  On the most recent VA examination in June 
1998, flexion of the right knee was to 90 degrees.  Pain was 
considered when the range of motion of the right knee was 
tested.  Thus, a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Codes 5260 or 5261, 
for limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.

Consideration of VAOPGCPREC 23-97 and VAOPGCPREC 9-98

The Board finds that VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are 
not applicable since there is no medical evidence of 
arthritis of the right knee.  
DeLuca considerations

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca, 
supra.  However, in this case, where the diagnostic code 
under which the veteran is rated, 38 C.F.R. § 4.71, 
Diagnostic Code 5257, is not predicated on loss of range of 
motion, §§ 4.40, 4.45,and 4.59 with respect to pain, do not 
apply.  See Johnson, supra.  

Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected residuals of chondromalacia of the 
right knee is not warranted, for the reasons and bases 
described above.  The benefit sought on appeal is denied.    


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for residuals of chondromalacia of the left knee is 
denied.   

Entitlement to a separate 10 percent evaluation for 
degenerative arthritis of the left knee is granted, subject 
to regulations governing the payment of monetary awards.

Entitlement to a disability evaluation in excess of 10 
percent for residuals of chondromalacia of the right knee is 
denied.   



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

